Citation Nr: 0112520	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-29 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1973 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
residuals of a right ankle injury.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The November 1999 rating action denied service connection for 
residuals of a right ankle injury on the basis that the claim 
was not well grounded.  That basis for denying a claim no 
longer exists.  Because of the change in the law brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.

The veteran contends that she injured her right ankle in 
service and has had flare ups of ankle pain since that 
incident.  Service medical records show that in July 1976 the 
veteran sought treatment for right ankle pain and reported 
that she sprained her right ankle in March 1976, but had no 
treatment.  The impression was old sprain right ankle.  On 
her separation examination, she reported spraining her right 
ankle in March 1976 and still having occasional pain.  

Subsequent to service, the veteran was first seen for 
treatment for her right ankle in October 1999, by Dr. Patel, 
when she complained of pain in the right ankle joint "off and 
on" and the assessment was possible osteoarthritis of the 
right ankle as a result of the previous injury to the ankle.  
In April 2000 the veteran was seen for treatment for her 
right ankle by Dr. Kilkelly and reported having persistent 
ankle pain ever since her reported injury in service.  
Radiographs showed some joint space narrowing and sclerosis 
of the tibial plafond.  On remand, the RO should obtain 
complete treatment records from Dr. Patel and Dr. Kilkelly 
that pertain to the veteran's right ankle.  Also, as it is 
unclear as to the precise nature of the veteran's right ankle 
disability, if any, and whether it may be related to the 
right ankle sprain she experienced in service.  On remand, 
the veteran should be scheduled for a VA orthopedic 
examination to clarify this discrepancy.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
request that she submit the names and 
addresses of all health care providers, 
VA or private, who have treated her for 
residuals of a right ankle injury since 
her separation from service in September 
1976.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  
This should specifically include complete 
treatment records from Dr. Patel and Dr. 
Kilkelly pertaining to treatment for her 
right ankle.

3.  Thereafter, the veteran should be 
afforded a VA examination to ascertain 
the nature and probable etiology of any 
right ankle disability.  The claims 
folder must be reviewed by the examiner 
prior to conducting the examination and 
the examiner should specifically note 
that the file has been reviewed.  The 
examiner should provide a diagnosis for 
any right ankle disability and opine 
whether a right ankle disability is at 
least as likely as not related to the 
right ankle sprain that the veteran 
experienced in service.  The complete 
rationale for any opinion(s) expressed 
should be provided.  

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


